Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 1 of 40

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

MPD LAW, LLC, as Assignee of
McCULLOUGH, STIEVATOR &
POLVERE, LLP,
Plaintiff,
Civil Action No.
VS.

MASSACHUSETTS DEPARTMENT OF
ENVIRONMENTAL PROTECTION;
BEVERLY HEALTH AND REHABILITATION
SERVICES, LLC, as Successor to BEVERLY
ENTERPRISES MASSACHUSETTS, INC.;
GGNSC ADMINISTRATIVE SERVICES, LLC;
ZENITH CARE HEALTH GROUP, LLC;
M. CUSHING, LLC; COHASSET CARE, LLC;
COHASSET CARE AND REHABILITATION
CENTER, LLC; and ALLIANCE HC
HOLDINGS, LLC,

Defendants,

COMPLAINT FOR INTERPLEADER

MPD Law, LLC brings this statutory interpleader action pursuant to 28 U.S.C. §§ 1335

against the known possible claimants of funds held in escrow by MPD pursuant to two escrow

agreements, as the agreements have not been complied with in several years and their purpose

appears to have become moot.

PARTIES

1. MPD Law, LLC (hereinafter “MPD”) is a law firm with a principal place of business

at 529 Main Street, Suite 124, Charlestown, Massachusetts 02129, and is the successor in interest

to McCullough, Stievator & Polvere, LLP (hereinafter “MSP”).
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 2 of 40

2. The Massachusetts Department of Environmental Protection (hereinafter “Mass
DEP”) is a department of the Commonwealth of Massachusetts and has a principal place of
business at One Winter Street, Boston, Massachusetts 02108.

3. Beverly Health and Rehabilitation Services LLC (hereinafter “Beverly”) is a
California corporation with a principal place of business at 4 Embarcadero Center, Suite 710,
San Francisco, California 94111, and is the successor, by merger and conversion, of Beverly
Enterprises Massachusetts, Inc. :

4. GGNSC Administrative Services, LLC (“GGNSC”) is an Arkansas corporation with a
principal place of business at 1000 Fianna Way, Fort Smith, Arkansas 72919, and upon
information and belief is a subsidiary of, or otherwise related to, Beverly.

5. Zenith Care Health Group, LLC (hereinafter “Zenith”) is a New York corporation
with a principal place of business at 777 Sunrise Highway, Suite 202, Lynbrook, New York
11563.

6. M. Cushing, LLC (hereinafter “Cushing”) is a New York corporation with a principal
place of business at 250 W. 55" St., 13” floor, New York, New York 10019, is the record owner
of the real estate located at 1 Chief Justice Cushing Highway, Cohasset, Massachusetts, by deed
recorded in the Norfolk County Registry of Deeds in Book 31999, Page 254, and upon
information and belief is a subsidiary of, or otherwise related to, Zenith.

7. Cohasset Care, LLC (hereinafter “Cohasset Care”) is a Delaware corporation which
had a principal place of business at 1 Chief Justice Cushing Highway, Cohasset, Massachusetts
02025, and upon information and belief was a subsidiary of, or otherwise related to, Zenith

and/or Cushing.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 3 of 40

8. Cohasset Care and Rehabilitation Center, LLC (hereinafter “Cohasset Rehab”) is a
Delaware corporation with a principal place of business at 24 Roosevelt Ave., Lakewood, New
Jersey.

9. Alliance HC Holdings LLC (hereinafter “Alliance’’) is a Delaware corporation with a
principal place of business at 24 Roosevelt Avenue, Lakewood, New Jersey.

JURISDICTION AND VENUE

10. This Court has subject matter jurisdiction over this action for interpleader pursuant to
28 U.S.C. § 1335.

11. This action relates to funds being held by MPD Law, LLC as Escrow Agent in an
amount in excess of $500.00. Two or more adverse claimants of diverse citizenship are claiming
to be, or may claim to be, entitled to the funds.

12. Venue is proper in this District pursuant to 28 U.S.C. § 1397 because one or more of
the claimants resides in this judicial district, pursuant to 28 U.S.C. § 1391{b) because the
property that is the subject of this action is located in this judicial district, and pursuant to 28
U.S.C. § 1391(d) because certain defendants are aliens and may be sued in any district.

13. Nationwide service of process in this action is authorized pursuant to 28 U.S.C. §
2361.

FACTUAL BACKGROUND

14. MPD is the Escrow Agent of funds, by Assignment from its predecessor MSP,
pursuant to an Escrow Agreement dated August 28, 2001 entitled “Escrow Account for the
Immediate Repair and/or Replacement Account Groundwater Discharge Permit No. 31003939

(1-667) and All Renewals” (hereinafter “Repair Account”), attached as Exhibit 1.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 4 of 40

15. MPD is the Escrow Agent of funds, by Assignment from MSP, pursuant to an
Escrow Agreement dated August 28, 2001 entitled “Escrow Account for the Capital Reserve
Account Groundwater Discharge Permit No. 31003939 (1-667) and All Renewals” (hereinafter
“Capital Reserve Account”), attached as Exhibit 2.

16. Mass DEP is a party to both Escrow Agreements.

17. Beverly Enterprises Massachusetts,LLC., the predecessor of the Defendant Beverly,
is a party to both Escrow Agreements, and at the time of the Agreements, operated a nursing
home, then known as Cohasset Knoll Nursing Home (‘Nursing Home”), located at 1 Chief
Justice Cushing Highway, Cohasset, Norfolk County, Massachusetts.

18. Both Agreements involved the payment of funds by Beverly to MSP as the Escrow
Agent as a condition of Mass DEP’s issuance of a groundwater discharge permit, in order to
ensure the availability of funds for the repair, maintenance and eventual replacement of the
wastewater treatment and disposal facility servicing the Nursing Home.

19, Pursuant to the Repair Account Agreement, Beverly paid Fifty Thousand Dollars
($50,000.00) to MSP, to be held, disbursed and replenished in accordance with said Agreement.
See Exhibit 1, 12.

20. Pursuant to the Capital Reserve Account Agreement, Beverly paid a total of Twenty
Thousand Eight Hundred Dollars ($20,800.00), and thereafter paid the same amount each year
through 2013, to MSP, to be held and disbursed in accordance with said Agreement. See Exhibit
2, 12.

21. Thereafter, MSP held the funds and reported annually to the parties pursuant to each

Agreement.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 5 of 40

22. During approximately the following ten years, the Nursing Home operated under the
name of Golden Living Center, and MSP reported, as directed by Beverly, to its agent, GGNSC.

23. In January, 2014, in anticipation of its dissolution, MSP notified GGNSC and Mass
DEP of its intent to assign its rights and obligations under the Escrow Agreements to its
successor firm, the Plaintiff MPD. See Exhibit 3, Notice with Assignment and Assumption
Agreement.

24. MSP subsequently did assign its rights and obligations under the Escrow Agreements
to MPD.

25, In July, 2014, Beverly did not make its required payment to the Capital Reserve
Account, and MPD later learned that the Nursing Home had been sold.

26. MPD eventually was informed that the Defendant Zenith was the new operator of the
Nursing Home, which was re-named the Harborview Center for Nursing and Rehabilitation,
through its subsidiary Cohasset Care, and that the Defendant Cushing was the new owner of the
physical facility and property.

27. MPD made contact with Zenith to determined whether the Escrow Agreements had
been assigned as part of its purchase.

28, Zenith verbally informed MPD that the Agreements had been assigned to Cushing,
which was also the Successor to the groundwater permits issued by Mass DEP, but Zenith never
furnished written documentation of this alleged assignment.

29. On October 28, 2014, Cushing made the $20,800.00 payment which was owed for
2014 to the Capital Reserve Account.

30. MPD issued its 2014 annual report to Mass DEP and Cushing, noting that the then-

current balance in the accounts.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 6 of 40

31. Upon MPD’s request for a Form W-9 related to the 2014 payment, Zenith initially
sent a form in the name of Cohasset Care, but sent a corrected form in the name of Cushing
when MPD pointed out that Cushing had been reported to be the payor of the escrowed funds.

32, Zenith/Cohasset Care/Cushing did not make the required contribution to the Capital
Reserve Account in 2015 or 2016.

33. In response to MPD’s reminder of the past-due payments, Zenith’s agent stated that
he “would work to correct this ASAP.”

34. However, the payments for 2015 and 2016 were not made, nor were any further
payments.

35. In January, 2018, MPD was contacted by Shmuel Septimus (“Septimus”), the
administrator of the Nursing Home, who stated that the Defendant Alliance had assumed its
operation from Zenith / Cohasset Care in March, 2017 and was in the process of purchasing it,
and requested information regarding the Escrow Accounts to assist in the renewal of the
groundwater permit.

36. MPD later learned that the Defendant Cohasset Rehab had been registered in
Massachusetts in March, 2017, listing the Nursing Home’s address as its principal Massachusetts
office. This was apparently the result of an investigation by the Massachusetts Attorney
General’s Office related to violations of Department of Public Health regulations, which led to
the filing of an Assurance of Discontinuance, Suffolk County Superior Court Civil Action No.
18-1859, pursuant to which Cohasset Care agreed to cease operation of the Nursing Home and
transfer its license to Cohasset Rehab, an unrelated entity.

37. MPD later communicated with Mass DEP regarding Septimus’ request for a release

of funds from the Repair Account and a restructuring of the Capital Reserve Account.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 7 of 40

38. These requests were never followed through, and the last contact MPD had from
Septimus or anyone at Alliance was in August, 2018, at which time Mass DEP had been unable
to confirm the identity of the potential groundwater permittee, and therefore had not renewed the
permit.

39, MPD has not been notified, and is not aware, of any sale or other formal transfer of
the nursing home from Zenith/Cohasset Care/Cushing to any other entity, including
Alliance/Cohasset Rehab.

40. In May, 2019, MPD learned that the Nursing Home had terminated the contract with
its wastewater treatment operator, and then learned that it had discharged all of its patients as of
May 1%,

41. MPD is currently holding $274,828.10 in the Capital Reserve Account and
$47,950.68 in the Repair Account.

42. The only entities that ever contributed funds to the Capital Reserve Account were
Cushing ($20,800.00) and Beverly (the remainder).

43. The only entity that ever contributed funds to the Repair Account was Beverly.

44. There have been no disbursements from either Account, except for the payment of
administrative fees to MSP and MPD.

45. Upon information and belief, no one has operated the Nursing Home since May,
2019, and the building is not currently in use for any purpose.

46. Upon information and belief, Cushing is still the owner of the real estate occupied by
the nursing home.

47, Beginning in late January, 2020, MPD has attempted to communicate with each of

the Defendants in this action, sending a letter with a draft of the instant Complaint and asking for
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 8 of 40

each party’s position as regards the escrowed funds. Said letters are attached hereto as Exhibit 4.
The results are as follows:

a. Mass DEP has not responded.

b. Beverly/GGNSC responded with contact from Pam Roberts, the Chief Legal Officer
for its apparent parent corporation, Golden Living Centers, who claimed that the escrowed funds
were not assigned to Zenith/Cohasset Care upon the latter’s purchase of the Nursing Home, and
therefore belong to its affiliate, the seller. However, Attorney Roberts documented this claim
with only a general clause in an exhibit of the Operation Transfer Agreement excluding
escrowed funds, and has not provided documentation referring to these particular funds or
evidence that the Agreements were not assigned.

c. Zenith has not responded, and the mail sent to it, at its address currently listed by the
New York State Division of Corporations, was returned by the post office, not deliverable as
addressed and unable to forward.

d. Cushing responded with a letter from Barry D. Goldberg at Melohn Capital LLC,
which has the same address as Cushing, confirming that Cushing is the owner of the real estate
and stating that it had been leased to various tenants until late 2019. The letter did not address
the escrowed funds, and Mr. Goldberg did not respond to a voicemail message left by MPD’s
counsel asking for Cushing’s position on that topic.

e. Cohasset Care has not responded.

f. Cohasset Rehab has not responded.

g. Alliance has not responded.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 9 of 40

48. MPD has therefore been unable to discover any reliable information regarding the
future of the facility, the future need for the escrowed funds, or who would be entitled to access
them.

49. Based on the above-described events, the language of the Escrow Agreements, and
the existence of potentially conflicting claims, MPD believes that there is no longer a need for
the Escrow Agreements or the Escrow Funds and wishes to terminate its role as Escrow Agent,
but is in doubt as to which interested parties are entitled to receive the funds.

COUNT I: INTERPLEADER

50. MPD restates and reasserts the allegations of paragraphs 1 through 49 of this
Complaint for Interpleader as if set forth fully herein.

51. MPD has no interest in or claim to any sum deposited, other than for administrative
fees and fees and costs related to bringing this action, and has no interest in the claims of any of
the above potential claimants.

52. Under the provisions of 28 U.S.C. § 1335(a), MPD is entitled to join all possible
claimants to the accounts to a single action and to require each to seek a judicial determination as
to lawful ownership of the disputed funds so as to avoid the possibility of multiple litigation and
inconsistent liability.

53. MPD has incurred costs and reasonable attorneys’ fees in attempting to determine a
solution and in bringing this action in the approximate amount of $4,800.00 to date of this
Complaint, and anticipates incurring additional costs and attorneys’ fees to bring this matter to
conclusion.

REQUEST FOR RELIEF

WHEREFORE, MPD requests the following relief:
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 10 of 40

A. That this Court determine which of the Defendants, if any, is entitled to the funds on
deposit in the Escrow Accounts, and the amount to which each such Defendant is
entitled, or determine any other disposition of the funds;

B. That this Court relieve, release and discharge Plaintiff from any further liability or claim
that has been, or in the future may be, made concerning the Escrow Accounts or the
ownership of any funds deposited in the Escrow Accounts;

C. That this Court enjoin each Defendant from commencing or further prosecuting any
action against Plaintiff based upon the Escrow Accounts, or the ownership of any of the
funds in the Escrow Accounts;

D. That the Plaintiff recover its costs and attorneys’ fees in this action from the escrowed
funds; and

E. That Plaintiff be afforded such other and further relief this Court deems just and proper
under the circumstances.

DATED: March 19, 2020 Respectfully submitted,
MPD LAW, LLC,

 
 
 

 

 

ia B. Hartman
BBO No. 559486

MPD Law, LLC

529 Main St., Suite 124

Charlestown, MA 02129

617-241-8332

chartman@mpd-law.com

10
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 11 of 4 EXHIBIT

ij

 

ESCROW ACCOUNT
FOR THE IMMEDIATE REPAIR AND/OR REPLACEMENT ACCOUNT
GROUNDWATER DISCHARGE PERMIT No. 31003929(1-667) AND ALLL RENEWALS

This Escrow Agreement is entered into at Boston, Suffolk County, Massachusetts as of
this. day of August, 2001 by and between: the Massachusetts Department of Environmental
Protection, having a principal place of business at One Winter Street, Boston, Massachusetts,
02108 (Department); Beverly Enterprises Massachusetts, Inc., having a principal place of
business at 1000 Beverly Way, Fort Smith, AR 72919 (Permittee); and McCullough, Stievater &
Polvere, LLP, having a principal place of business at 121 Main Street, Charlestown, MA 02129
(Escrow Agent), (hereinafter collectively referred to as the “‘Parties”).

1. Recitals

(a) The Groundwater Discharge Permit, No. 31003929 (1-667) (Permit) issued by the
Department to Permittee contains financial assurance provisions (paragraph c.3.} requiring
Permittee to ensure that funds will be available when needed for the immediate repair and/or
replacement of the wastewater treatment and disposal facility or any of its components located at
Cohasset Knoll Nursing Home, 1 Chief Justice Cushing Highway, Cohasset, Massachusetts

(WWTDE).

(b) The Parties agree that Fifty Thousand and 90/100 ($50,000.00) will be paid by Permittee to
the Escrow Agent and will be held in an interest bearing Escrow Account (further defined in 2
below) during the Permit term. Monies paid into the Escrow Account will fund immediate repair
and/or replacement of the WWTDF or any of its components. The Parties enter into this Escrow
Agreement for ihe purpose of defining the terms and conditions under which Escrow funds will

be held and disbursed.

NOW, therefore, in consideration of the recitals above, the covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby

acknowledged, the Parties agree as follows:

2. Escrow Account

(a) Permittee agrees to initially deliver monies in the amount of $50,000.00 to the Escrow Agent.
No later than thirty (30) days after the amount held in the Escrow Account has been reduced to
$45,000.00 or less, the Escrow Agent shall notify the Permittee. Within sixiy (60) days of notice
from the Escrow Agent that the funds in the Escrow Account have been reduced to $45,000 or
less, the Permittee will deliver additional funds to the Escrow Agent, so that the amount available
in the Escrow Account shall be $50,000 and never less than $50,000.00 for more than ninety
(90) days, while the Permit is m full force and effect. The aggregate amount of $50,000.00 shall
constitute the maximum amount Permittee shall be required to deliver to the Escrow Agent at
any one time pursuant to this Agreement. The Permittee shall provide the Department with an
annual accounting of funds disbursed from the Escrow Account in accordance with the

provisions of the Permit.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 12 of 40

(b) All funds delivered by Permittee to the Escrow Agent shall be deposited by the Escrow Agent
in an interest bearing account or held in obligations of the US Government at Citizens Bank,
Boston, Massachusetts or its successor (Depository Bank). The Depository Bank shall be entitled
to charge the Escrow Account for services related to maintenance of the Escrow Account at a rate
not exceeding the Bank's standard charges to other customers for similar services.

(c) The Escrow Account shall be opened with the signature of the Escrow Agent indicating that
checks drawn against the account may be signed by the Escrow Agent and by no other person.
Disbursements shall be made from the Escrow Account only in accordance with the terms of this

Agreement.

(d) The Escrow agent shall maintain a record of all deposits, income, disbursements, and other
transactions of the Escrow Account. On an annual basis, the Escrow Agent shall provide to each
of the Parties a written accounting of all transactions which, upon request of any Party, shall be
compiled by a certified public accountant. The Parties shall have the right to inspect all books
and records of the Escrow Agent relating to the Escrow Account at reasonable times upon

request.

(e) The Escrow Agent shall keep possession of the book(s) and bank statements of the Escrow
Account until such time as it is terminated in accordance with the terms of this Agreement, or
until a successor Escrow Agent is appointed as provided herein.

3. Disbursements

The Escrow Agent shall make disbursements of the Escrow funds and any accrued interest only
to:

(a) The Permittee, upon receipt of written confirmation from the Permittee, that the escrow
monies are required for immediate repair and/or replacement of the WWTDF or any of its
components. During any time while Permit No. 31003929 (1-667) and all its renewals is in
effect, the Department reserves the right to request and examine all Escrow Account records,
including without limitation, all accounting and bank statements, checks, reccipts and other
disbursement documents relevant to this Escrow Account. The Escrow Agent shall send these
documents to the Department within 30 days of the date of a request from the Department.

(b) The Permittee, upon receipt of written confirmation from both the Department and the
Permittee that the escrow monies are no longer required to fund immediate repairs and/or
replacement of the WWTDF or any of its components because the Permit is no longer in effect
or has been properly transferred to an entity other than Permittec in accordance with the permit
transfer provisions of 314 CMR 2.00 and 314 CMR 5.00.

(c) The Permittee, in accordance with any final order, judgment or decree of a court of
competent jurisdiction in Massachusetts from which no further right of appeal exists.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 13 of 40

(d) The Escrow Agent for services rendered pursuant to the Schedule set forth herein.

{e} The Depository Bank for services rendered in maintaiming said account.

4. Termination of Agreement

This Escrow Agreement shall terminate, and the Escrow Agent shall be relieved of all liability,
after all funds in the Escrow Account have been properly disbursed and not replaced in
accordance with the terms and conditions of this Agreement and/or the Permittee is no longer the
holder of the Permit pursuant to 3 (b) above or otherwise. When the Escrow Account is
terminated, the Escrow Agent shali provide a final accounting of all transactions hereunder to the

Parties.

5. Duties and Liabilities of Escrow Agent

(2) The sole duty of the Escrow Agent under this Agreement is to receive funds from the
Permittee and to hold the funds for disbursement according to Section 3 above. The Escrow
Agent shall be under no duty to pass upon the adequacy of any documents, to determine whether
any of the Parties are complying with the terms and provisions of this Escrow Agreement, or to
determine the identity or authority of any person purporting to be a signatory authorized by the
Permittee or the Department.

(b) The Escrow Agent may conclusively rely upon, and shall be protected in acting on, a
statement, certificate, notice, requisition, order, approval, or other document believed by the
Escrow Agent to be genuine and to have been given, signed and presented by a duly authorized
agent of the Permittee or Department. The Escrow Agent shall have no duty or liability to verify
any statement, certificate, notice, request, requisition, consent, order, approval or other
document, and its sole responsibility shall be to act only as expressly set forth in this Escrow
Agreement. The Escrow Agent shall not incur liability for following the instructions
contemplated by this Escrow Agreement or expressly provided for in this Escrow Agreement or
other written instructions given to the Escrow Agent by the Parties. The Escrow Agent shall be
under no obligation to institute or defend any action, suit or proceeding in connection with this
Escrow Agreement, unless first indernnified to its satisfaction. The Escrow Agent may consult
with counsel of its choice including sharcholders, directors, and employees of the Escrow Agent,
with respect to any question arising under or in connection with this Escrow Agreement, and
shall not be liable for any action taken, suffered or omitted in good faith. The Escrow Agent
shall be liable solely for its own gross negligence, bad faith or willful misconduct.

(c) The Escrow Agent may refrain from taking any action, other than keeping all property held
by it in escrow if the Escrow Agent: (i) is uncertain about its duties or nghts under this Escrow
Agreement; (ii) receives instructions that, in its opinion, are in conflict with any of the terms and
provisions of this Escrow Agreement, until it has resolved the conflict to its satisfaction, received
a final judgment by a court of competent jurisdiction (if it deems such action necessary or
advisable), or it has received instructions executed by both the Department and the Permittee.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 14 of 40

6.E t's Fee

The Escrow Agent shall be entitled to compensation from the Permittee for its services under this
Escrow Agreement in accordance with the fee schedule attached to this Escrow Agreement as
Exhibit A and for all expenses incurred pursuant to the requirements of this Agreement. The
attached fee schedule is intended as full compensation to the Escrow Agent for services
contemplated by this Escrow Agreement. The Escrow Agent is authorized to compensate itself
from Escrow funds in accordance with the attached schedule and for all expenses incurred
pursuant to the requirements of this Agreement, following thirty (30) days prior written notice to
Permittee. The account shall be replenished as required by 2(a) above.

7. Investment Risk

In no event shall the Escrow Agent have any liability as a result of any loss occasioned by the
financial difficulty or failure of any institution, including Depository Bank, or which holds
United States Treasury Bills, or other securities, or for failure of any banking institution,
including Depository Bank, to follow the instructions of the Escrow Agent. Without limiting the
generality of the foregoing, in no event shall the Escrow Agent incur any liability as the result of
any claim or allegation that the Escrow Agent should have invested the escrow funds in United
States Treasury Bills rather than hold same on deposit at the Depository Bank, or vice versa.

8. Notices

(a) All notices permitted or required by this Escrow Agreement shall be in writing and shall be
deemed duly provided when deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, to the other Parties at the addresses set forth in the first
paragraph of this Agreement. The Party providing notice may choose alternate methods,
including hand delivery, Federal Express, or other recognized overnight courier. Notices
provided by hand delivery, Federal Express or other recognized overnight courier shall be
deemed duly provided when received at the addresses set forth in the first paragraph of this

Agreement.

(b) All notices, certification, authorizations, requests or other communications required or
permitted to be made under this Escrow Agreement shall be delivered as follows:

To the Department:

Deputy Regional Director

Bureau of Resource Protection
Department of Environmental Protection
Northeast Regional Office

205A Lowell Street

Wilmington, MA 01887
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 15 of 40

Lo the Permittee:

Beverly Enterprises Massachusetts, Inc.
1000 Beverly Way
Fort Smith, AR 72919

To the Escrow Agent:

McCullough, Stievater & Polvere, LLP
121 Main Street
Charlestown, MA 02129

or to such other place or to the attention of such other individual as a Party from time to time
may designate by written notice to all other Parties.

9._Resignation, Removal, or Successor Escrow Agent

(a) If, for any reason, the Escrow Agent is unable or unwilling to continue to act as Escrow
Agent, he/she shall give written notice to the other Parties of his/her inability or unwillingness to
continue as Escrow Agent. The parties shall agree upon a successor agent, formally appoint the
successor agent, and provide written notification to the Escrow Agent of the subsequent
appointment within ten (10) business days. The Escrow Agent shall then, within three (3)
business days after receiving notice of subsequent appointment, deliver to the successor escrow
agent all cash and other property held by the Escrow Agent under this Escrow Agreement. Upon
such delivery, all obligations of the Escrow Agent under this Escrow Agreement shall
automatically cease and terminate. Ifno successor escrow agent is designated within the
prescnbed ten (10) day period, or if notice of subsequent appointment is not received within such
period, then the Escrow Agent's obligations under this Escrow Agreement shall continue unless

otherwise agreed to by the Parties.

(b) The Escrow Agent may be removed at any time by a written instrument or concurrent
instruments signed by the Department and the Permittee and delivered to the Escrow Agent.

{c) If at any time hereafter, the Escrow Agent shall resign, be removed, be dissolved, or
othcrewise become incapable of acting, or the position of the Escrow Agent shall become vacant
for any of the foregoing reasons or for any other reason, the Parties hereto shall prompty appoint
a successor Escrow Agent. Upon appointment, such successor Escrow Agent shall execute and
deliver to his/her predecessor and to the Parties hereto an instrument in writing accepting such
appointment hereunder. Thereupon, without further act, such successor Escrow Agent shall be
fully vested with all the rights, immunities, and powers, and shall be subject to all the duties and
obligations of his/her predecessor, and the predecessor Escrow Agent shall promptly deliver all
books, records. and other property and monies held by him/her hereunder to such successor

Escrow Agent.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 16 of 40

10. Interest

All interest income accrued on funds in the Escrow Account shall become part of the Escrow
Account and shall remain in the Escrow Account. The Escrow Agent may disburse funds to the
Permittee to pay federal and state taxes on accrued interest. Said disbursement may be made by
the Escrow Agent only after receiving a written confirmation from the Permittee, with a copy
sent to the Department, of all itemized federal and state tax liabilities incurred by interest accrued

on the Escrow Account.

11. Miscellaneous

(2) This Escrow Agreement shall be binding upon, and shall inure to the benefit of the respective
Parties hereto and their successors and assigns.

(b) This Agreement shall be governed by and be construed in accordance with the laws of the
Commonwealth of Massachusetts.

(c) This Agreement shall be interpreted as an instrament under seal.

(d) This Agreement may be executed in any number of counterparts, each of which shall
constitute an original, and all counterparts shall constitute one Agreement.

(e) This Escrow Agreement may not be amended, altered, or modified except by written
instrument duly executed by all of the Parties hereto.

12. Effective Date

This Agreement shall take effect on the latest date of execution by the Department, Permittee, or
Escrow Agent.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 17 of 40

IN WITNESS WHEREOF, tlie parties have caused this Escrow Agreemert to be
duly executed as of tie day and year first written above.

FOR THE DEPARTMENT OF ENVIRONMENTAL PROTECTION:

Ph pstegr” tenes Date: Seg 5? , 2001
‘Deputy Regional Director]
Commonwealth of Massachusetts

Lit dé, W0i

  

Middlesex, s.s.

Then personally appeared the above-named /}'l_ ¢'- he wy Aye {PAV Zand acknowledged
the foregoing mstrument to be his/her free act and deed of #2 Department of Environmental

Protection, before me.
i i ~ :
ah Lt AM. iS vid AS
LP

Prac Pubhic
My commission expires: * / D /

FOR THE PERMITTEE:
Beverly Enterprises Massachusctts, Inc.

  

 

 

felis. i Ena) te a ita ae Date: “s*2001
[Name Ti Pee Wael 7
xem . ‘State of Arkansas
yi is (county) (buts! As a601
Then personally appeared the above-named. got eet Ly and acknowledged

the foregoing instrument to be his/her free act and deed of Beverly Enterprises Massachusetts,
Inc., (Permittee) before me.

 

Notary Public
My commission expires:

 
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 18 of 40

FOR THE ESCROW AGENT:
McCullough, Silewany & Polvere, LLP -

 

 

Wha C £ é bee tt fae the a Date: F/ 2.9 , 2001
[Name Title] wo
" Commonwealti of iViassachusetts
Suffolk, s.s. Ss] AG 12001
Then personally appeared the above-named «-... jal ann! L the ~ The 4 LI Ls guid h and acknowledged

the foregoing instrument to be his/her free act rand deed of McCullough, Stevater & Polvere,
LLP, (Escrow Agent), before me. on

 

Notary Public J
My commission expires: (2 /steh/ Op
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20

EXHIBIT A

Escrow Agent’s Fee Schedule
Paralegal Fees - $90.00/hour
Attorney Fees - $175.00/hour
Expenses as incurred.

To be adjusted every two (2) years.

Page 19 of 40
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 20 of 40

 
 

EXHIBIT

12

    

ESCROW ACCOUNT
FOR THE CAPITAL RESERVE ACCOUNT
GROUNDWATER DISCHARGE PERMIT No. 31003929 (1-667) AND ALL RENEWALS

This Escrow Agreement is entered into at Boston, Suffolk County, Massachusetts as of
this «day of August, 2001 by and between: the Massachusetts Department of Environmental
Protection, having a principal place of business at One Winter Street, Boston, Massachusetts,
02108 (Depurtinent}, Beverly Evicrprises Massuchusetts, Tae., having a princlput placs of
business at 1000 Beverly Way, Fort Staith, AR 72919 (Permittee); and MeCulough, Stievater &
Polvere, LLP, having a principal place of business at 121 Main Street, Charlestown, WA 02129
(Escrow Agent) (hereinafter collectively referred to as the “Parties”),

1. Recitals

{a) The Groundwater Discharge Permit No. 31003929 (1-667) (Permit) issued by the Department
to Permittee contains financial assurance provisions (paragraph c.4 (e)) requiring Permittee to
ensure that funds will be available when needed for the replacement of the wastewater treatment
and disposal facility or any of its components located at Cohassct Knoll Nursing Home, 1 Chicf
Justice Cushing Highway, Cohassct, Massachusetts (WWTDEF) within twenty (20) years from the
commencement of plant operations.

(b) The Parties agree that certain funds will be paid by Permittee to the Escrow Agent and will be
held in an interest bearing Escrow Account (further defined in 2 below) during the Permit term.
Monies paid into the Escrow Account will fund replacement of the WWTDF or any of its
components. The Parties enter into this Escrow Agreement for the purpose of defining the terms
and conditions under which Escrow funds will be held and disbursed.

NOW, therefore, in consideration of the recitals above, the covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby

acknowledged, the Parties agree as follows:

2. Escrow Ac

(a) The Department and the Permittee agree that the hard costs of construction of the WWTDF
and related equipment is $416,000.00 (Replacement Sum). Permittee agrees to initially deliver
monies in the amount of Five Thousand and 00/100 ($5,000.00) Dollars to the Escrow Agent to
open said account. Prior to the end of the first year (July 1, 2002) of the commencement of plant
operations (commencement shall mean July 1, 2001), the Permittee shall deposit the remaining
balance,($15,800.00) of one twentieth of the Replacement Sum with the Escrow Agent. Each
year thereafter, prior to the end of such year, the Permittee shall deposit with the Escrow Agent
one twenticth ($20,800.00) of the Replacement Sum. The amount to be delivered to the Escrow
Agent on an annual basis is the maximum amount required to be delivered by the Permittee. The
Permittee will provide the Department with an annual accounting of funds maintained in said

account.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 21 of 40

(b) All funds delivered by Permittee to the Escrow Agent shall be deposited by the Escrow Agent
in an interest bearing account or held in obligations of the US Government at Citizens Bank,
Boston, Massachusetts, or its successor (Depository Bank). The Depository Bank shall be
entitled to charge the Escrow Account for services related to maintenance of the Escrow Account
at a rate not exceeding the Bank's standard charges to other customers for similar services.

(c) The Escrow Account shall be opened with the signature of the Escrow Agent indicating that
checks dyawn against tae account muy be signed. by the Tserow Avent and no other person
Disbursaivienis shall be mude fiom the screw Accoud only in uecordaage wilh the ies af this

Agreement.

(d) The Escrow agent shall maintain a record of all deposits, income, disbursements, and other
transactions of the Escrow Account. On an annual basis, the Escrow Agent shall provide to cach
of the Partics a written accounting of all transactions which, upon request of any Party. shall be
compiled by a certified public accountant. The Purties shall have the right to inspect all books
and records of the Escrow Agent relating to the Escrow Account at reasonable times upon

request.

(e) The Escrow Agent shall keep possession of the book(s) and bank statements of the Escrow
Account until such time as it is terminated in accordance with the terms of this Agreement, or
until a successor Escrow Agent is appointed as provided herein.

3. Disbursements

The Escrow Agent shall make disbursements of the Escrow funds and any accrued interest only
to:

(a) The Permittee, upon receipt of written confirmation from the Permittee, that the escrow
monies are required for replacement of the WWTDF or any of its components. During any time
while Permit No. 31003929 (1-667) and its renewal is in effect, the Department reserves the right
to request and examine all Escrow Account records, including without limitation, all accounting
and bank statements, checks, receipts and other disbursement documents relevant to this Escrow
Account, The Escrow Agent shall send these documents to the Department within 30 days of the

date of a request from the Department.

(b) The Permittee, upon receipt of written confirmation from both the Department and the

Permittee that the escrow monies are no longer required to fund replacement of the WWTDF or
any of its components because the Permit is no longer in effect or has been properly transferred
to an entity other than Permittee in accordance with the permit transfer provisions of 314 CMR

2.00 and 314 CMR 5.00.

({c) The Permittee, in accordance with any final order, judgment or decree of a court of
competent jurisdiction in Massachusetts from which no further right of appeal exists.

(d) The Escrow Agent for services rendered pursuant to the Schedule set forth herein.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 22 of 40

{e) The Depository Bank for services rendered in maintaining said account.

4, Termination of Agreement

This Escrow Agreement shall terminate, and the Escrow Agent shall be relieved of all liability,

aftcr a1 funds.in the Escrow Account have becn properly disbursed in accordance with the terms
and conditions of this Agrenment anilor the Permittee is ne longer the lokles of the Purnalt
pursuaui tS (2) above or otherwise, When the Edcrow Accouni i§ termingted, tle: Escron

Agent shall provide a final accounting of all transactions hereunder to the Parties.

5. Duties and Liabilities of Escrow Agent

(a) The sole duty of the Escrow Agent under this Agreement is to receive funds from the
Permittee and to hold the finds for disbursement according to Section 3 above. The Escrow
Agent shall be under no duty to pass upon the adequacy of any documents, to determine whether
any of the Parlics are complying with the terms and provisions of this Escrow Agreement, or to
determine the identity or authority of any person purporting to be a signatory authorized by the
Permittee or the Department.

(b) The Escrow Agent may conclusively rely upon, and shall be protected in acting on, a
statement, certificate, notice, requisition, order, approval, or other document believed by the
Escrow Agent to be genuine and to have been given, signed and presented by a duly authorized
agent of the Permittee or Department. The Escrow Agent shall have no duty or lability to verify
any statement, certificate, notice, request, requisition, consent, order, approval or other
document, and its sole responsibility shall be to act only as expressly set forth in this Escrow
Agreement. The Escrow Agent shail not incur liability for following the instructions
contemplated by this Escrow Agreement or expressly provided for in this Escrow Agreement or
other wntten instructions given to the Escrow Agent by the Parties. The Escrow Agent shall be
under no obligation to institute or defend any action, suit or proceeding in connection with this
Escrow Agreement, unless first indemnified to its satisfaction. The Escrow Agent may consult
with counsel of its choice including shareholders, directors, and employees of the Escrow Agent,
with respect to any question arising under or in connection with this Escrow Agreement, and
shall not be liable for any action taken, suffered or omitted in good faith. The Escrow Agent
shall be liable solely for its own gross negligence, bad faith or willful misconduct.

(c) The Escrow Agent may refrain from taking any action, other than keeping all property held

by it in escrow if the Escrow Agent: (i) ts uncertain about its duties or rights under this Escrow
Agreement; (it) receives instructions that, in its opinion, are in conflict with any of the terms and
provisions of this Escrow Agreement, until it has resolved the conflict to its satisfaction, received
a final judgment by a court of competent jurisdiction (if it deems such action necessary or
advisable), or it has received instructions executed by both the Department and the Permittee.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 23 of 40

6. Escrow Agent's Fee

The Escrow Agent shall be entitled to compensation from the Permittee for its services under this
Escrow Agreement in accordance with the fee schedule attached to this Escrow Agreement as
Exhibit A and for all expenses incurred pursuant to the requirements of this Agreement. The
attached fee schedule ts intended as full compensaticn to the Escrow Agent for services

conicmplated hy this Escrow Agreement, The Escrow Vert is guthoriccd tn compensate itsel

1 Petal th. gel AA oer
me Ee

froin Eserow funds in uccordanee with dhe st: Pectietale amd fac all cane
ka) DS Cbo es has PD uc S a Wil Gu Lou Dk eee lin ae be eure!

pursuant to the requirements of this Agvcemeut, following thirty (30) days prior wiilten notice iv
Permittee.

7, Investment Risk

In no event shal! ithe Escrow Agent have any habilty as a result of ary loss occasioned by the
financial difficulty or failure of any institution, including Depository Bank, or which holds
United States Treasury Bills, or other securities, or for failure of any banking institution,
including Depository Bank, to follow the instructions of the Escrow Agent. Without limiting the
generality of the foregoing, in no cvent shall the Escrow Agent incur any liability as the resuli of
any claim or allegation that the Escrow Agent should have invested the escrow funds in United
States Treasury Bills rather than hold same on deposit at the Depository Bank, or vice versa.

8. Notices

(a) All notices permitted or required by this Escrow Agreement shall be in writing and shall be
deemed duly provided when deposited im the United States mail, postage prepaid, certified or
registered mail, return receipt requested, to the other Parties at the addresses set forth in the first
paragraph of this Agreement. The Party providing notice may choose alternate methods,
including hand delivery, Federal Express, or other recognized overnight courier. Notices
provided by hand delivery, Federal Express or other recognized overnight courier shall be
deemed duly provided when received at the addresses set forth in the first paragraph of this

Agreement.

(b} All notices, certification, authorizations, requests or other communications required or
permitted to be made under this Escrow Agreement shall be delivered as follows.

To the Department:

Deputy Regional Director

Bureau of Resource Protection
Department of Environmental Protection
Northeast Regional Office

205A Lowell Street

Wilmington, MA 01887
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 24 of 40

To the Permittee:

Beverly Enterpriscs Massachusetts, Inc.
1000 Beverly Way

Fort Smulhy AR 72919
To the Escrow Agent:
McCullough, Stievater & Polvere, LLP

121 Main Street
Charlestown, MA 02129

or to such other place or to the attention of such other individual as 2 Party from tire to time
may designate by wnitien notice to all other Parties.

 

(a) [f, for any reason, the Escrow Agent is unable or unwilling to continue to act as Escrow
Agent, he/she shall give written notice to the other Parties of his/her inability or unwillingness to
continue as Escrow Agent. The parties shall agree upon a successor agent, formally appoint the
successor agent, and provide written notification to the Escrow Agent of the subsequent
appointment within ten (10) business days. The Escrow Agent shall then, within three (3)
business days after receiving notice of subsequent appointment, deliver to the successor escrow
agent all cash and other property held by the Escrow Agent under this Escrow Agreement. Upon
such delivery, all obligations of the Escrow Agent under this Escrow Agreement shall
automatically cease and terminate. Ifno successor escrow agent is designated within the
prescribed ten (10) day period, or if notice of subsequent appointment is not received within such
period, then the Escrow Agent's obligations under this Escrow Agreement shall continue unless

otherwise agreed to by the Parties.

(b) The Escrow Agent may be removed at any time by a written instrument or concurrent
imstruments signed by the Department and the Permittee and delivered to the Escrow Agent.

(c) Lf at any time hereafter, the Escrow Agent shall resign, be removed, be dissolved, or
otherewise become incapable of acting, or the position of the Escrow Agent shall become vacant
for any of the foregoing reasons or for any other reason, the Parties hereto shall prompty appoint
a successor Escrow Agent. Upon appointment, such successor Escrow Agent shall execute and
deliver to his/her predecessor and to the Parties hereto an instrument in writing accepting such
appointment hereunder. Thereupon, without further act, such successor Escrow Agent shall be
fully vested with all the rights, immunities, and powers, and shall be subject to all the duties and
obligations of his/her predecessor, and the predecessor Escrow Agent shall promptly deliver all
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 25 of 40

books, records, and other property and monies held by him/her hereunder to such successor
Escrow Agent.

10. Interest

All interest income accrued on fimds in the Escrow Account shall become part ef the Eseray
Account and shali romain in the Escrow Account. The Zocrew Agent muy disburse finds ts the
Permuttee to pay federal and siate taxes on accrued interest. Said dishersemont nay be made hy
the Escrow Agent only after receiving a written confirmation from the Permittee, with a copy
sent to the Department, of all itemized federal and state tax liabilities incurred by interest accrued

on the Escrow Account.

11. Miscellaneous

fa) This Escrow Agreement shall be binding upon, and shall inure to the bencfit of the respective
Parties hercto and their successors and assigns.

(b) This Agreement shall be governed by and be construed in accordance with the laws of the
Commonwealth of Massachusetts.

{c) This Agreement shail be interpreted as an instrument under seal.

(d) This Agreement may be executed in any number of counterparts, each of which shall
constitute an original, and ail counterparts shall constitute one Agreement.

(c) This Escrow Agreement may not be amended, altercd, or modified except by written
instrument duly executed by all of the Parties hereto.

12. Effective Date

This Agreement shall take effect on the latest date of execution by the Department, Permittee, or
Escrow Agent.
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 26 of 40

IN WITNESS WITEREOF, the parties have caused this Escrow Agreement to be
duly execuied as of the day and year first written above.

FOR THE DWEPARTBIENT OF FNVIRONBMENTATL, PROTECTION:
a Bele oy . tae rau - * o . aot ' , af ay tet em or a

mF ata Be

 

EM Aayed yor. Wi ae Date: eouwé ae, 2001
[Deputy Regional aay

Commonwealth of Massachusetts

Middlesex, s.s. = eg ““e , 2001

   

iy) ery Ee pee, pS
Then personally appeared the above-named fe fen be, ao fio Vig sand acknowledged

the foregoing instrument to be his/her free act and deed ofthe aa of Environmenia!

Protection, before me.
f «

Ad B® Ase ion

{/; Notary Public 3 Lf apg

y 4 . F !
‘/ My commission expires: 3D / tb // i

FOR THE PERMITTEE:
Beverly Enterprises Massachusetts, Inc.

 

ret tes s ery
Aches da ee nee STE ob a Date: ALATA Sadly 2001

{Name Title], j cl pee Banal meteat 4

Stste of Arkansas

oe (county) (. Miser 23s __» 2601
Then personally appeared the above-named __ se Felli boii. and acknowledged

the foregoing instrument to be his/her free act st and deed of Beverly Enterprises Massachusetts,
Inc., (Permittee) before me.

   

Notary Public
My commission expires:

 
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 27 of 40

FCR THE ESCROW AGENT:
McCullough, Stievater ye Polvere, LLP f?

rr C Le a Leatlanagle Date: _ 2.92001
prame Title] .

Moin teTHGE iwea! th af Sid issaci Li rsetis

 

Suffoik, s.s. & PhS , 2001
Then personally appeared the above-named Je ha © C or " Whe a tite g.__ and acknowledged
the foregoing instrument to be his/her free act and decd of MeCullougt, Stiev ater & Polvere,

rod

LLP, (Escrow Agent), before me. fF: ; i
= hi f J iy
hat Eada # ( i.

| er a a at

 

Via, ha
pine an teks ee es a ——————
Pieé cd ALi e. life

¥
Notary’ Public
My commission expires; /a) / 2a./ OG

j CC

 
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20

EXHIBIT A

scrow Agent’s Fee Sc &
Paralegal Fors - ©90.00/hour
Attorney Fees - $175.00/hour
Expenses as incurred.

To be adjusted every two (2) years.

Page 28 of 40
  

amy

40 EXHIBIT
4
3

     
 

  

Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 29

   

MPD LAW, LLC

529 MAIN STREET, SUITE 124
CHARLESTOWN, MASSACHUSETTS 02129-3533
PHONE: (617) 241-6332 | FAM: (617) 243-9497
WWYMED-LAY.CGM

Marx F, DALY WILLIAM D. MCCARTHY

HN R. BATEMAN

JouN C. MCCULLOUGH OF COUNSEL
io

RY ANNE TYLER, PARALEGAL
MEGHAN LYONS, PARALEGAL

ITTED IN CONNECTICUT

November 12, 2014

Commonwealth of Massachusetts
Department of Environmental Protection
One Winter Street

Boston, MA 02108

M. Cohasset, LLC

c/o Jeffrey Vegh

Zenith Care Health Group

777 Sunrise Highway, Suite 202
Lynbrook, NY 11563

RE: Harborview Center for Nursing and Rehabilitation f/k/a Golden Living
Center — Cohasset
Groundwater Discharge Permit No. 31003929 (1-667)
Capital Reserve Account

Dear Gentlepeople:

This letter is a written report pursuant to paragraph 2 of the escrow agreement entitled
“Escrow Account for the Capital Reserve Account — Groundwater Discharge Permit No. _
31003929 (1-667)” and all renewals. The Escrow Agreement dated August 28, 2001 requires a
report of the status of the Escrow Account from the Escrow Agent on an annual basis. This letter
is the annual report for the year 2014.

On January 14, 2014, the then escrow agent McCullough, Stievater & Polvere LLP
(“MSP”) advised the parties that MPD Law, LLC/Mark P. Daly is now the successor to
MSP/John C. McCullough. Mass DEP responded on February 3, 2014 approving the change of
Escrow Agent. Upon receipt of approval from Mass DEP, MSP promptly transferred the escrow
account to MPD Law. The escrow funds were transferred from Citizens Bank to Eastern Bank, a
copy of the Assignment and Assumption Agreement is attached hereto.

During the late summer of 2014 we learned that Golden Living Center-Cohasset had been
sold to M. Cohasset, LLC (“Successor Permittee”). The sale of the facility occurred on
December 31, 2013. It was unclear to us as to the transfer status of the Escrow Account. We
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 30 of 40

M. Cohasset, LLC
November 12, 2014
Page 2

have recently learned that the obligations under the Escrow Agreement have been transferred as
well to M. Cohasset, LLC.

MPD Law has consulted with representatives of M. Cohasset, LLC to review their
obligations under the Escrow Agreement. Accordingly, the Successor Permittee, M. Cohasset,
LLC, has asked us to file this report with Mass DEP.

Pursuant to Paragraph 2(a) of the Escrow Agreement, $20,800.00 is required to be
delivered to the Escrow Agent on a yearly basis. The Successor Permittee has delivered a check
dated October 28, 2014 to MPD Law, LLC. The check was promptly deposited to the Escrow
Account at Hastem Bank. As of October 31, 2014 the balance of the Capital Reserve Escrow
Account is $277,812.89 (See October bank statement attached). In the usual course, MPD Law
legal fees will be drawn from the account by December 31, 2014.

If you have any questions, please advise.

Very traly yours,

of
fated f
oi

7
Mack P.Daly “
Escrow Agent

JCM/mel
Enclosures as indicated
cc: ‘J. McCullough, Esq. (w/o enclosures)
S. Walsh, Esq. — Mass. DEP (w/enclosures)
H. Rasmussen-Jones, Director, Transactions,
Golden Living — (w/enclosures) (via e-mail}

MPD LAW, LLC
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 31 of 40

ASSIGNMENT AND ASSUMPTION AGREEMENT

McCullough, Stievater & Polvere LLP (“MSP”) as Escrow Agent pursuant to two escrow
agreements entitled “Capital Reserve Escrow” and “Repair and/or Replacement Escrow” dated
August 28, 2001 by and among the Commonwealth of Massachusetts Department of
Environmental Protection, Beverly Enterprises Massachusetts, Inc. now Golden Living and MSP
(the “Escrow Agreements”) for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, hereby assigns all its right, title and interest and obligations and
funds held pursuant to said Escrow Agreements to MPD Law, LLC to keep and maintain said
Escrow Agreements pursuant to the terms thereof.

MPD Law, LLC agrees and accepts the assignment of the above-referenced Escrow
Agreements and agrees and accepts the duties and obligations pursuant to said Escrow

Agreements and acknowledges receipt of the fimds maintained within said Escrow Agreements.

Executed this 5“ day of March, 2014.

MeCULLOUGH, STIEVATER & POLVERE, LLP

) f UY
oe OM " Lip pat
{_ Achn

 

C. McCullough eo
MPD LAW, LLC =
<r SS fo oe ,
oo ie ? eC.
7 fr = — i“ i
By: << ~

 

Mark P. Daly
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 32 of 40

BCK-J05 - Post Office Box 301, Lynn, MA 91903-0491

Custame: Statement

Stetement Period:
Account Number;

Sununary ~« All Accounts

fy iors

Oct 01, 2014 thru Oet 34, 2014
00192622963

 

Tye

acount | Badeg Batmce

 

 

 

 

 

 

 

 

003380
= J iyeeeglegbag ELE sboffrobectt pag h¥ fy [fg feq heeft] lettenfly fl BUSINESS SAVINGS 0018252063 $277,812.80
= DRUMM CORP TOTAL BALANCE $277,812.80
=r GGNSC COHASSET LLC DBA GOLDEN LIVNG CTR
= C/O MPD LAW LLC CAP RESERV ACCT Total Balance $277 812.08
= 520 MAIN ST SUITE 124
= CHARLESTOWN MA 02129
=
=
=
ES BUGHESS STAYENENT SAVINGS - 00192522053
— “pe | Tenarctcn Deere | Woven | Depot | Bare
STARTING BALANCE . $257,001.92
Oct29 Deposit TLR15302BR 153 20,800.00
Oct 31 interest Credit 10.97
Starting Balence: $257,007 92 Number of Days in Period: 31
Endirtyg Balance: $277,612.80 Total Deposite/Credite: $20,810.97
Average Collected Balance: $259,243.00 Total WithdrawalaDeblte: $0.00
interest Rate Summary
lattes! Game Ths Pend Voor Date hier Pa | Anaual Percentage tied Eamed Dole ists
$10.97 $94 19 08/30/14 0.05%
Balance Summary
Dale | Bains = Dae i Baas Cale i Botence = Date i Belence
10/29 277,801.02 10/31 277,812 68
Amondraer:: to che Businoes Banking Fee Schedule
(Dated May 1, 2014)" |
Eastern Banik Beginning December 1, 2014 standard and non-standard amounts of |
bagged coin accapted for deposit will be assessed a verification fee of
$4 00 per bag.
"O1WRUG_BK_OSTEASTOOI_MOE0

SHFTaCNT 7A

BEEL DD. LOFT ARTIS SORSPOUESAGETS FLOOSTROMGITA
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 33 of 40

Aue ae BD,

   

MPD LAW, LLC
529 MAIN STREET, SUITE 124

CHARLESTOWN, MASSACHUSETTS 02129
PHONE: (617) 241- 8332 | FAX: (617) 241-9401

WWW.MPD-LAW.COM
MARK P, DALY WILLIAM D, MCCARTHY
CYNTHIA B. HARTMAN OF COUNSEL
MARY ANNE TYLER, PARALEGAL JOHN C. MCCULLOUGH
OF COUNSEL

MEGHAN LYONS, PARALEGAL

” ALSO ADMITTED IN CONNECTICUT
AND COLORADO

January 21, 2020

Benjamin Ericson, General Counsel
Dept. of Environmental Protection

1 Winter Street

Boston, MA 02108

RE: former Golden Living Center / Harborview Center, Cohasset, MA

Dear Mr. Ericson,

As you may know, this office is the Escrow Agent for two accounts originally established in 2001 in
conjunction with the purchase by Beverly Enterprises Massachusetts, Inc. of the above-referenced nursing home.
The Department of Environmental Protection is a party to the escrow agreements.

There have been no contributions to these accounts for several years, the nursing home has closed, and it
seems that the accounts are no longer necessary. However, due to the changes in ownership of the facility, it is
not clear who owns the funds. We have therefore drafted the enclosed Complaint for Interpleader in an attempt to
resolve the matter. Each entity whom we believe may have an interest is named as a Defendant,

Before resorting to Court action, we would like to attempt to determine the ownership of the funds by
agreement, Therefore, I am sending a similar letter to each of the proposed Defendants along with a copy of the
Complaint, which explains our understanding of the situation.

Please communicate your position regarding the escrowed funds to me as soon as possible. If I do not
hear from all named Defendants by February 28, 2020, I will file the Complaint.

Feel free to contact me with any questions or concerns,
incerely yours,
fd on 5h
(fit eed]
ia B. Hartman
chartman@mpd-law.com

cc: Jeff Gould, Wastewater Section Chief, Southeast Regional Office
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 34 of 40

 

MPD LAW, LLC

529 MAIN STREET, SUITE 124
CHARLESTOWN, MASSACHUSETTS 02129
PHONE: (617) 241- 8332 ! FAX: (617) 241-9401
WWW.MPD-LAW.COM

WILLIAM D. MCCARTHY

MARK P. DALY

CYNTHIA B. HARTMAN OF COUNSEL

MARY ANNE TYLER, PARALEGAL JOHN C. MCCULLOUGH
OF COUNSEL

MEGHAN LYONS, PARALEGAL

* ALSO ADMITTED IN CONNECTICLT
AND COLORADO:

January 21, 2020

Nicholas Finn, President

Beverly Health and Rehabilitation Services, LLC
1000 Fianna Way

Fort Smith, AR 72919

RE: former Golden Living Center / Harborview Center, Cohasset, MA

Dear Mr. Finn,

As you may know, this office is the Escrow Agent for two accounts originally established in
2001 in conjunction with the purchase by Beverly Enterprises Massachusetts, Inc. of the above-

referenced nursing home.

There have been no contributions to these accounts for several years, the nursing home has
closed, and it seems that the accounts are no longer necessary. However, due to the changes in
ownership of the facility, it is not clear who owns the funds. We have therefore drafted the enclosed
Complaint for Interpleader in an attempt to resolve the matter. Each entity whom we believe may have

an interest is named as a Defendant.

Before resorting to Court action, we would like to attempt to determine the ownership of the
funds by agreement. Therefore, I am sending a similar letter to each of the proposed Defendants along
with a copy of the Complaint, which explains our understanding of the situation.

Please communicate your position regarding the escrowed funds to me as soon as possible. If I
do not hear from all named Defendants by February 28, 2020, I will file the Complaint.

Feel free to contact me with any questions or concerns,

incerely yours,

na
ia B. Hartman
chartman@mpd-law.com

  
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 35 of 40

 

MPD LAW, LLC

529 MAIN STREET, SUITE 124
CHARLESTOWN, MASSACHUSETTS 02129
PHONE: (617) 241- 8332 | FAX: (617) 241-9401
WWW.MPD-LAW.COM

MARK P. DALY WILLIAM D, MCCARTHY

CYNTHIA B. HARTMAN OF COUNSEL
MARY ANNE TYLER, PARALEGAL JOHN C. MCCULLOUGH
MEGHAN LYONS, PARALEGAL OF COUNSEL
" ALSO ADMITTED IN CONNECTICUT
AND COLORADO
January 21, 2020

Holly Rasmussen-Jones, Manager
GGNSC Administrative Services, LLC
1000 Fianna Way

Fort Smith, AR 72919

RE: former Golden Living Center / Harborview Center, Cohasset, MA

Dear Ms. Rasmussen-Jones,

As you may know, this office is the Escrow Agent for two accounts originally established in
2001 in conjunction with the purchase by Beverly Enterprises Massachusetts, Inc. of the above-
referenced nursing home. GGNCS was subsequently involved in its operation.

There have been no contributions to these accounts for several years, the nursing home has
closed, and it seems that the accounts are no longer necessary. However, due to the changes in
ownership of the facility, it is not clear who owns the funds. We have therefore drafted the enclosed
Complaint for Interpleader in an attempt to resolve the matter, Each entity whom we believe may have

an interest is named as a Defendant.

Before resorting to Court action, we would like to attempt to determine the ownership of the
funds by agreement. Therefore, I am sending a similar letter to each of the proposed Defendants along
with a copy of the Complaint, which explains our understanding of the situation.

Please communicate your position regarding the escrowed funds to me as soon as possible, If]
do not hear from all named Defendants by February 28, 2020, I will file the Complaint,

Feel free to contact me with any questions or concerns.

erely yours,

rot pea

Cynthia B. Hartman
chartman@mpd-law.com

   
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 36 of 40

 

MPD LAW, LLC

529 MAIN STREET, SUITE 124
CHARLESTOWN, MASSACHUSETTS 02129
PHONE: (617) 241- 8332 | FAX: (617) 241-9401
WWW.MPD-LAW.COM

WILLIAM D. MCCARTHY

MARK P, DALY"

CYNTHIA B, HARTMAN OF COUNSEL

MARY ANNE TYLER, PARALEGAL JOHN C. MCCULLOUGH
OF COUNSEL

MEGHAN LYONS, PARALEGAL

* ALSO ADMITTED IN CONNECTICUT
AND COLORADO

January 21, 2020

Jeffrey Vegh

Zenith Care Health Group, LLC
777 Sunrise Highway, Suite 202
Lynbrook, NY 11563

RE: former Golden Living Center / Harborview Center, Cohasset, MA

Dear Mr. Vegh,

As you may recall, this office is the Escrow Agent for two accounts originally established in
2001 in conjunction with the purchase by Beverly Enterprises Massachusetts, Inc. of the above-
referenced nursing home. Zenith Care Health Group, LLC was a subsequent owner and/or operator.

There have been no contributions to these accounts for several years, the nursing home has
closed, and it seems that the accounts are no longer necessary. However, due to the changes in
ownership of the facility, it is not clear who owns the funds, We have therefore drafted the enclosed
Complaint for Interpleader in an attempt to resolve the matter. Each entity whom we believe mnay have
an interest is named as a Defendant.

Before resorting to Court action, we would like to attempt to determine the ownership of the
funds by agreement. Therefore, I am sending a similar letter to each of the proposed Defendants along
with a copy of the Complaint, which explains our understanding of the situation.

Please communicate your position regarding the escrowed funds to me as soon as possible. If I
do not hear from all named Defendants by February 28, 2020, I will file the Complaint.

Feel free to contact me with any questions or concerns,
Sincerely yours,

vom\_\
(pp Duc ptr
chartman@mpd-law.com
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 37 of 40

 

PIO TAW. TIC
MPD LAW, LLC
529 MAIN STREET, SUITE 124
CHARLESTOWN, MASSACHUSETTS 02129
PHONE: (617) 241- 8332 | FAX: (617) 241-9401
WWW.MPD-LAW.COM

WILLIAM D, MCCARTHY
OF COUNSEL
JOHN C, MCCULLOUGH
OF COUNSEL

MARE P. DALY"
CYNTHIA 8. HARTMAN
MARY ANNE TYLER, PARALEGAL
MEGHAN LYONS, PARALEGAL
* ALSO ADMITTED IN CONNECTICUT
AND COLORADO:

January 21, 2020

Leon Melohn, Manager
M. Cushing, LLC

250 W. 55” St., 13" floor
New York, NY 10019

RE; former Golden Living Center / Harborview Center, Cohasset, MA

Dear Mr. Melohn,

As you may know, this office is the Escrow Agent for two accounts originally established in
2001 in conjunction with the purchase by Beverly Enterprises Massachusetts, Inc. of the above-
referenced nursing home. M. Cushing, LLC was subsequently involved in its operation and is the owner

of the property.

There have been »o contributions to these accounts for several years, the nursing home has
closed, and it seems that the accounts are no longer necessary. However, due to the changes in
ownership of the facility, it is not clear who owns the funds. We have therefore drafted the enclosed
Complaint for Interpleader in an attempt to resolve the matter. Each entity whom we believe may have

an interest is named as a Defendant.

Before resorting to Court action, we would like to attempt to determine the ownership of the
funds by agreement. Therefore, I am sending a similar letter to each of the proposed Defendants along
with a copy of the Complaint, which explains our understanding of the situation.

Please communicate your position regarding the escrowed funds to me as soon as possible. If I
do not hear from all named Defendants by February 28, 2020, I will file the Complaint,

Feel free to contact me with any questions or concerns.

Sincerely yours,

wiyd uct 4 aw
ia B. Hartman
chartman@mpd-law.com

 
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 38 of 40

 

MPD LAW, LLC

329 MAIN STREET, SUITE 124
CHARLESTOWN, MASSACHUSETTS 02129
PHONE: (617) 241- 8332 | FAX: (617) 241-9401
WWW.MPD-LAW.COM

WILLIAM D. MCCARTHY

MARK P. DALY

CYNTHIA B. HARTMAN OF COUNSEL

MARY ANNE TYLER, PARALEGAL JOHN C. MCCULLOUGH
OF COUNSEL

MEGHAN LYONS, PARALEGAL

* ALSO ADMITTED IN CONNECTICUT
AND COLORADO

January 21, 2020

Jeffrey Vegh, Manager
Cohasset Care LLC
374 Forest Ave.
Woodmere, NY 11598

RE: former Golden Living Center / Harborview Center, Cohasset, MA

Dear Mr. Vegh,

As you may recall, this office is the Escrow Agent for two accounts originally established in
2001 in conjunction with the purchase by Beverly Enterprises Massachusetts, Inc. of the above-
referenced nursing home. Cohasset Care LLC was a subsequent owner and/or operator.

There have been no contributions to these accounts for several years, the nursing home has
closed, and it seems that the accounts are no longer necessary. However, due to the changes in
ownership of the facility, it is not clear who owns the funds. We have therefore drafted the enclosed
Complaint for Interpleader in an attempt to resolve the matter. Each entity whom we believe may have

an interest is named as a Defendant.

Before resorting to Court action, we would like to attempt to determine the ownership of the
funds by agreement. Therefore, I am sending a similar letter to each of the proposed Defendants along
with a copy of the Complaint, which explains our understanding of the situation.

Please communicate your position regarding the escrowed funds to me as soon as possible. If I
do not hear from all named Defendants by February 28, 2020, I will file the Complaint.

Feel free to contact me with any questions or concerns.

Sincerely yours,

4 Duel y Spe oh
a B. Hartman

yi
chartman@mpd-law.com
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 39 of 40

M!P)D

 

MPD LAW, LLC

529 MAIN STREET, SUITE 124
CHARLESTOWN, MASSACHUSETTS 02129
PHONE: (617) 241- 8332 | FAX: (617) 241-9401

WWW.MPD-LAW.COM
MARK FP, DALY WILLIAM D. MCCARTHY
OF COUNSEL

CYNTHIA B. HARTMAN
MARY ANNE TYLER, PARALEGAL JOHN C, MCCULLOUGH
MEGHAN LYONS, PARALEGAL OF COUNSEL

~ ALSO ADMITTED IN CONNECTICUT
AND COLORAD

January 21, 2020

Chaim Scheinbaum
Manager, Cohasset Care and Rehabilitation Center LLC

24 Roosevelt Ave.
Lakewood, NJ 08701

RE: former Golden Living Center / Harborview Center, Cohasset, MA

Dear Mr. Scheinbaum,

As you may know, this office is the Escrow Agent for two accounts originally established in
2001 in conjunction with the purchase by Beverly Enterprises Massachusetts, Inc. of the above-
referenced nursing home. Cohasset Care and Rehabilitation was subsequently involved in its operation.

There have been no contributions to these accounts for several years, the nursing home has
closed, and it seems that the accounts are no longer necessary. However, due to the changes in
ownership of the facility, it is not clear who owns the funds. We have therefore drafted the enclosed
Complaint for Interpleader in an attempt to resolve the matter. Each entity whom we believe may have
an interest is named as a Defendant.

Before resorting to Court action, we would like to attempt to determine the ownership of the
funds by agreement. Therefore, I am sending a similar letter to each of the proposed Defendants along
with a copy of the Complaint, which explains our understanding of the situation.

Please communicate your position regarding the escrowed funds to me as soon as possible. If I
do not hear from all named Defendants by February 28, 2020, I will file the Complaint.

Feel free to contact me with any questions or concerns,

Sincerely yours,

6 west eu

thia B. Hartman
chartman@mpd-law.com
Case 1:20-cv-10588-FDS Document1 Filed 03/24/20 Page 40 of 40

wate ia Be)

MPD LAW, L

529 MAIN STREET, SUITE LC
CHARLESTOWN, MASSACHUSETTS 02129
PHONE: (617) 241— 8332 | FAX: (617) 241-9401
WWW.MPD-LAW.COM

 

MARK P. DALY WILLIAM D. MCCARTHY

CYNTHIA B. HARTMAN OF COUNSEL

MARY ANNE TYLER, PARALEGAL JOHN C. MCCULLOUGH
MEGHAN LYONS, PARALEGAL OF COUNSEL

ALSO ADMITTED IN CONNECTICUT
AND COLORAL 9

January 21, 2020

Chaim Scheinbaum, CEO
Alliance HC Holdings LLC
24 Roosevelt Ave.
Lakewood, NJ 08701

RE: former Golden Living Center / Harborview Center, Cohasset, MA

Dear Mr. Scheinbaum,

As you may know, this office is the Escrow Agent for two accounts originally established in
2001 in conjunction with the purchase by Beverly Enterprises Massachusetts, Inc. of the above-
referenced nursing home, Alliance HC Holdings LLC was subsequently involved in its operation.

There have been no contributions to these accounts for several years, the nursing home has

closed, and it seems that the accounts are no longer necessary. However, due to the changes in
ownership of the facility, it is not clear who owns the funds. We have therefore drafted the enclosed

Complaint for Interpleader in an attempt to resolve the matter. Each entity whom we believe may have
an interest is named as a Defendant,

Before resorting to Court action, we would like to attempt to determine the ownership of the
funds by agreement. Therefore, I am sending a similar letter to each of the proposed Defendants along
with a copy of the Complaint, which explains our understanding of the situation.

Please communicate your position regarding the escrowed funds to me as soon as possible. If i
do not hear from all named Defendants by February 28, 2020, I will file the Complaint.

Feel free to contact me with any questions or concerns,

Sincerely yours,

(dep dre iom —

a B. Hartman
chartman@mpd-law.com
